DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
(A) receiving a first request from a first user to access a portal for processing a financing application;  

(C) identifying an organization and tier associated with the portal; 
(D) granting, to the first user, a first set of privileges to access the tier of the portal as dictated by the first role associated with the first user; 
(E) receiving a second request from a second user to access the portal for processing the financing application; 
(F) identifying a second role associated with the second user; and 
(G) granting, to the second user, a second set of privileges to access the tier of the portal as dictated by the second role associated with the second user; wherein the first set of privileges differs from the second set of privileges.  
THE LIMITATIONS OF 
(A) receiving a first request from a first user to access a financing application;  
(B) identifying a first role associated with the first user; 
(C) identifying an organization and tier; 
(D) granting, to the first user, a first set of privileges to access the tier as dictated by the first role associated with the first user; 
(E) receiving a second request from a second user to access the financing application;
(F) identifying a second role associated with the second user; and 
(G) granting, to the second user, a second set of privileges to access the tier as dictated by the second role associated with the second user; wherein the first set of privileges differs from the second set of privileges; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer-readable medium”, to perform the “receiving”, “identifying”, and “granting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).

Claim 16 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 2-15 and 17-30 further define the abstract idea that is present in their respective independent claims 1 and 16, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-15 and 17-30 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-30 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bird, U.S. Patent Application Publication Number 2007/0011083.
As per claim 1, Bird explicitly teaches:  
(A) receiving a first request from a first user to access a portal for processing a financing application;  (Bird 20070011083 at paras. 79-81) (" Using the customer's loan information and overall personal profile, the dealer opens an application folder on asset financing system 10 for the one selected lender.")
(B) identifying a first role associated with the first user; (Bird at paras. 80-82) ("The application folder 90 presents information such as folder number, date created, dealer name, application type, and collateral in block 92.")
(C) identifying an organization and tier associated with the portal; (Bird at paras. 65-70) (" The system permits user organizations to specify permission levels to 
(D) granting, to the first user, a first set of privileges to access the tier of the portal as dictated by the first role associated with the first user; (Bird at paras. 65-70) (" The system permits user organizations to specify permission levels to differentiate between low level users in the organization, who may be entitled only to enter data, and high level users, who may have full permission to submit applications and receive decisions. The user's personal settings are stored in the database on server 40.")
(E) receiving a second request from a second user to access the portal for processing the financing application; (Bird at paras. 80-82) ("The application folder 90 presents information such as folder number, date created, dealer name, application type, and collateral in block 92.")
(F) identifying a second role associated with the second user; and (Bird at paras. 65-70) (" The system permits user organizations to specify permission levels to differentiate between low level users in the organization, who may be entitled only to enter data, and high level users, who may have full permission to submit applications and receive decisions. The user's personal settings are stored in the database on server 40.")
(G) granting, to the second user, a second set of privileges to access the tier of the portal as dictated by the second role associated with the second user; wherein the first set of privileges differs from the second set of privileges.  (Bird at paras. 65-70) (" 
As per claim 2, Bird explicitly teaches:  
wherein (D) comprises: (D) (1) determining, based on the first role associated with the first user, that the first user has permission to view a particular user interface element within the portal; (Bird at paras. 100-105)
(D) (2) displaying the particular user interface element to the first user in response to the determination in (D) (1); and (Bird at paras. 100-105)
wherein (G) comprises: (G) (1) determining, based on the second role associated with the second user, that the second user does not have permission to view the particular user interface element within the portal; and (Bird at paras. 100-105) ("Only host users with the proper permission group are able to enter the administration section. In step 190, the support representative enters the dealers section of administration to add a new dealer. In step 192, the support representative enters the dealer name and clicks the add new dealer button.")
(G) (2) hiding the particular user interface element from the second user in response to the determination in (G) (1).  (Bird at paras. 100-105)
As per claim 3, Bird explicitly teaches:  
wherein (D) comprises: (D) (1) modifying, based on the first role associated with the first user, a particular user interface element within the portal to produce a modified user interface element; and (Bird at paras. 83-88) ("One of the features of asset 
(D) (2) displaying the modified user interface element to the first user.  (Bird at paras. 83-88) ("One of the features of asset financing system 10 is the ability to customize collateral selection screens. Asset financing system 10 supports many different types of collateral, and each is customized to provide a high level of detail for each collateral type. The types of collateral may include RVs, automotive, marine, power sports, aircraft, home improvement, and the like. The customized collateral screens are beneficial to the dealers and lenders alike to get a complete and accurate representation of the collateral being offered. In many cases, the collateral selection screen increases the value of the asset being offered as security and enhances the probability of loan approval by the lender.")
As per claim 4, Bird explicitly teaches:  wherein (D) comprises:   (D) (1) modifying, based on the first role associated with the first user, a sequence of user interface elements within the portal to produce a modified sequence of the user interface elements; and (D) (2) displaying the user interface elements to the first user in the modified sequence.  (Bird at paras. 84-86) ("Once the application folder is created, a 
As per claim 5, Bird explicitly teaches:  wherein (A) comprises identifying a property of the first request; and wherein (D) comprises: (D) (1) selecting a user interface element in the portal based on the identified property of the first request; and (D) (2) displaying the selected user interface element to the first user.  (Bird at paras. 
As per claim 6, Bird explicitly teaches:  wherein the first request comprises an HTTP request.  (Bird at paras. 80-85) (". These items are electronic hyperlinks to lower data entry screens or webpages from the application folder for providing the necessary information for the lender. The customer and loan information contained in application folder 90 and the corresponding lower data entry screens or webpages can be populated with the basic customer information and applicant credit profile retrieved from the credit bureau.")
As per claim 7, Bird explicitly teaches:  wherein the HTTP request comprises a host portion, and wherein the identified property of the first request comprises the host portion of the HTTP request.  (Bird at paras. 107-109) ("A flowchart of the user login process is shown in FIGS. 23a-23b. In step 372, an individual logs into the host system. In step 374, the individual enters the URL to navigate to the host login page. In step 376, the individual is then taken to a login page where they enter their user id and password into the appropriate fields. In step 378, the individual can also review the host 
As per claim 8, Bird explicitly teaches:  wherein (D) comprises: (D) (1) accessing data representing a definition of the portal;  (D) (2) identifying a subset of the data representing the definition of the portal; and (D) (3) granting, to the first user, the first set of privileges to access the identified subset of the data representing the definition of the portal.  (Bird at paras. 100-105) (" Yet another feature of asset financing system 10 is the lender center function 144 as shown in FIG. 16. The lender center is a forum for communications with the dealer and lender. In block 146, the system maintains lender information, such as news, announcements, loan programs, interest rate sheets, internal contacts, hours of operation, which is made available for approved dealers. The access is permission based for approved dealers. The lender center gives the lender the ability to approve what information is available on a dealer by dealer basis. The lender center also provides a mechanism for the dealer sign up with specific lenders and/or change their level of service and status. Dealers can see which lenders they are approved through, which dealers are part of the host system they may want to enroll with, and the status of any pending applications for enrollment. Dealers must execute an agreement with each lender in order to submit loan applications to the respective 
As per claim 9, Bird explicitly teaches:  wherein the identified subset of the data represents a single web page.  (Bird at paras. 60-65) (" In the case of Internet-based websites, the interface screens are implemented as one or more webpages for receiving, viewing, and transmitting information related to the asset financing process. For example, the webpages can be set up on computer 30 or server 40 in the host service provider's home office. The dealer accesses the webpages from computer 44 via communication network 42. The screens can also be set up for the dealer on computer 44. If so desired, the lender may access the webpages from computer 46 via communication network 42.")
As per claim 10, Bird explicitly teaches:  wherein the identified subset of the data represents a collection of related web pages.  (Bird at paras. 60-65) (" In the case of Internet-based websites, the interface screens are implemented as one or more webpages for receiving, viewing, and transmitting information related to the asset financing process. For example, the webpages can be set up on computer 30 or server 40 in the host service provider's home office. The dealer accesses the webpages from computer 44 via communication network 42. The screens can also be set up for the 
As per claim 11, Bird explicitly teaches:  wherein the identified subset of the data represents an application for a financing product.  (Bird at paras. 60-65) (" In the case of Internet-based websites, the interface screens are implemented as one or more webpages for receiving, viewing, and transmitting information related to the asset financing process. For example, the webpages can be set up on computer 30 or server 40 in the host service provider's home office. The dealer accesses the webpages from computer 44 via communication network 42. The screens can also be set up for the dealer on computer 44. If so desired, the lender may access the webpages from computer 46 via communication network 42.")
As per claim 12, Bird explicitly teaches:  wherein (A) comprises receiving the first request from a first computing device of the first user; and  wherein (D) (3) comprises serving the identified subset of the data to the first computing device of the first user.  (Bird at paras. 60-65) (" In the case of Internet-based websites, the interface screens are implemented as one or more webpages for receiving, viewing, and transmitting information related to the asset financing process. For example, the webpages can be set up on computer 30 or server 40 in the host service provider's home office. The dealer accesses the webpages from computer 44 via communication network 42. The screens can also be set up for the dealer on computer 44. If so desired, the lender may access the webpages from computer 46 via communication network 42.")
As per claim 13, Bird explicitly teaches:  wherein the portal is associated with a hierarchy of tiers, and wherein the hierarchy of tiers includes the tier of the portal.  (Bird at paras. 65-70) (" The system permits user organizations to specify permission levels to differentiate between low level users in the organization, who may be entitled only to enter data, and high level users, who may have full permission to submit applications and receive decisions. The user's personal settings are stored in the database on server 40.")
As per claim 14, Bird explicitly teaches:  wherein the first role associated with the first user also is associated with the tier of the portal.  (Bird at paras. 108-110) ("A flowchart of the application creation process is shown in FIGS. 24a-24b. In step 420, a user creates a new application within the host system. In step 422, the user logs into the host system via the secure login page with their user id and password. In step 424, upon authentication, the user is granted access and directed to the main menu. In step 426, if the user pulls a credit bureau report on the applicant prior to creating a folder, then the application creation process continues to step 454. In step 426, if the user does not pull a credit bureau report on the applicant prior to creating a folder, then the user begins a new application by selecting “new application” on the main menu in step 428. Access to the new application is controlled via permissions. Only users with appropriate permission levels are able to create new quotes. In step 430, the user is taken to a parameters page to select appropriate options for their application. In step 432, if the dealership is not enabled to process applications under more than one collateral type, then the collateral selection is defaulted to the only type available and no other collateral 
As per claim 15, Bird explicitly teaches:  wherein (D) comprises granting, to the first user, a first set of privileges to access the tier of the portal, and ancestors of the tier in the hierarchy of tiers, as dictated by the first role associated with the first user.  (Bird at paras. 108-110) ("A flowchart of the application creation process is shown in FIGS. 24a-24b. In step 420, a user creates a new application within the host system. In step 422, the user logs into the host system via the secure login page with their user id and password. In step 424, upon authentication, the user is granted access and directed to the main menu. In step 426, if the user pulls a credit bureau report on the applicant prior to creating a folder, then the application creation process continues to step 454. In step 426, if the user does not pull a credit bureau report on the applicant prior to creating a folder, then the user begins a new application by selecting “new application” on the main menu in step 428. Access to the new application is controlled via permissions. Only users with appropriate permission levels are able to create new quotes. In step 430, the user is taken to a parameters page to select appropriate options for their application. In step 432, if the dealership is not enabled to process applications under more than one collateral type, then the collateral selection is defaulted to the only type available and no other collateral selection is made available for selection in step 434. In step 436, the user selects the desired lender for their application and clicks the continue button to proceed.")
Claims 16-30 are substantially similar to claims 1-15, thus, they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693